Citation Nr: 0736539	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  06-25 384	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for rectal incontinence 
secondary to treatment for service-connected Hodgkin's 
lymphoma.  



WITNESSES AT HEARING ON APPEAL

Veteran and his friend



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefit sought on 
appeal.  The claim was subsequently transferred to the 
Portland RO which issued the statement of the case (SOC) and 
supplemental statement of the case (SSOC).

In a June 2005 statement, the veteran revoked his 
representative, indicating that he would represent himself 
during the appeals process.  38 C.F.R. § 20.607.

In May 2007, the veteran presented testimony at a hearing 
before a Decision Review Officer (DRO) at the Portland RO.  
In September 2007, the veteran presented testimony at a 
personal hearing conducted at the Portland RO before Kathleen 
K. Gallagher, a Veterans Law Judge (VLJ) who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  Transcripts of these hearings 
are in the veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's rectal incontinence has not been shown to 
be proximately caused by or proximately aggravated by his 
service-connected Hodgkin's lymphoma or by the radiation 
treatment for Hodgkin's lymphoma.




CONCLUSION OF LAW

Rectal incontinence was not incurred in service, nor is it 
the proximate result of service-connected Hodgkin's lymphoma 
or radiation treatment therefor.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
He was advised of the need to submit any evidence in his 
possession that pertains to the claim.  The veteran was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  Finally the letter 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006.  Although the veteran was provided 
with the pre-amendment version of 38 C.F.R. § 3.310, the 
Board acknowledges that the veteran has not been provided 
with the version effective from October 10, 2006.  However, 
as will be discussed more thoroughly in the body of the 
decision, the Board finds no prejudice to the veteran in 
proceeding with the decision because the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection.  In a letter 
dated in March 2006, the veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating or the effective date for the disability on appeal.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In any 
event, any defects (as to substance or timeliness) in the 
notice as to the assigned disability rating or effective date 
are rendered moot as service connection is not warranted.  

Further, although the veteran alleged that his VA March 2005 
and June 2006 examinations were inadequate, there is no 
evidence to support his contentions.  The examiner indicated 
that he thoroughly evaluated all the relevant medical 
evidence of record, referenced the medical evidence when 
rendering his opinions, and provided a thorough rationale for 
all conclusions reached.  38 C.F.R. §§ 3.326 and 3.327.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent VA 
examinations in March 2005 and June 2006.  The veteran 
testified at a hearing before a DRO in May 2007 and before a 
VLJ in September 2007.  VA has also assisted the veteran 
throughout the course of this appeal by providing him with a 
SOC and SSOC, which informed him of the laws and regulations 
relevant to his claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


BACKGROUND

A July 1977 letter from private physician Dr. R.P.G., M.D., 
reflected that the veteran was diagnosed with Hodgkin's 
disease in 1977 which presented as a mass in the right 
subinguinal area.  The plan was to treat the Hodgkin's 
disease with radiation to the hemipelvis down along the 
inguinal area with a boost dose given at the site of the 
biopsy (right subinguinal area).  Approximately 3500 to 4000 
rad of radiation was anticipated.  An October 1977 letter 
from Dr. R.P.G. noted that the veteran's Hodgkin's disease in 
his right inguinal area was treated with extended field 
irradiation.  The right inguinal area at the site of the 
biopsy contained scar tissue.  It was noted that the veteran 
had no bowel or bladder problems.  

A February 1982 treatment entry from U.V.H. reflected that 
the veteran underwent a penectomy, orchiectomy, and 
reconstructive vaginoplasty.  A March 15, 1982, treatment 
entry from U.V.H. indicated that following the veteran's 
surgery in February 1982, he underwent another surgery to 
reconstruct the vaginal cavity.  However, a March 25, 1982, 
treatment entry revealed that the skin graft did not take due 
to an infection and patient movement.  A June 1982 treatment 
entry summarized the aforementioned surgeries stating that 
the veteran underwent a first stage vaginoplasty with a 
penile flap and split thickness skin graft to reconstruct the 
vagina.  However, the penile flap died, and the veteran was 
re-admitted and grafted in March.  This graft also failed, 
and it was thought that this was secondary to a strep 
infection.  Other possible etiologies included the fact that 
the veteran had Hodgkin's in the right groin which was 
irradiated several years earlier, and the perineal area was 
shielded approximately half of the time during this 
radiation.  Since the veteran's last operation, he had 
developed a recto-vaginal fistula.  

A July 1982 treatment entry from Dr. P.T.T. stated that the 
veteran developed a delayed post-operative rectovaginal 
fistula.  It was reported that there was a history of pelvic 
and right groin irradiation for Hodgkin's disease.  The 
assessment was postoperative rectovaginal fistula with a 
history of previous pelvic irradiation.  An August 1982 
treatment entry from Dr. M.L.V. noted that the veteran had 
undergone orchiectomy and penilectomy and had multiple 
problems with poor wound healing and subsequently developed a 
recto/vaginal fistula.  It was noted that the veteran had 
radiation therapy for Hodgkin's in the past.  The assessment 
was status post (s/p) orchiectomy and penilectomy and 
presence of recto-vaginal fistula with a history of Hodgkin's 
disease but no history of recurrence.  

A November 1982 treatment record from U.V.H. showed that the 
veteran underwent an operation for a left transverse loop 
colostomy and repair of a rectovaginal fistula.  Under 
history, it was recorded that the veteran underwent 
castration and vaginoplasty in February 1982 and, ten days 
afterwards, had the onset of a rectovaginal fistula and a 
prolonged course including attempts at reconstructing the 
vagina, regrafting, and treatment but the fistula had failed 
to heal since that time.  In December 1982, the veteran had 
an operation for excision of the rectovaginal fistula, 
closure of the rectum, and obliteration of the vagina.  Under 
history, it was recorded that the veteran developed a 
rectovaginal fistula, status post vaginoplasty in February 
1982 and underwent repair of the rectovaginal fistula and 
transverse colostomy in November 1982.  The subsequent 
diagnosis was recurrent rectovaginal fistula, and therefore 
he was scheduled for elective repair.  

Dr. M.L.V. noted in a May 1983 treatment entry that the 
veteran had a colostomy because of poor wound healing and 
rectovaginal fistula and had Hodgkin's disease six years 
prior and received radiation therapy to the pelvis.  In 
September 1983, Dr. P.T.T. indicated that the veteran's anal 
sphincter was missing but he thought he detected a "dimple" 
at approximately four o'clock and eight o'clock on either 
side.  No voluntary sphincter contraction was detected.  In 
October 1983 at U.V.H., the veteran again underwent an anal 
sphincteroplasty, levator myotomy, perineorrhaphy, and 
revision of vulvar irregularities.  The pre-operative 
diagnoses were anal sphincter incontinence secondary to the 
vaginal obliteration secondary to the previous rectovaginal 
fistula.  The veteran underwent another surgery in November 
1983 for vaginoplasty and correction of a disrupted anal 
sphincter following a previous surgery for excisions and 
corrections of recurrent vaginorectal fistulas.  It was 
recorded that the veteran underwent a total removal of the 
vagina in January 1983 and had a transverse colostomy in the 
hope of healing the fistula.  Past medical history included a 
laparotomy in 1977 for Hodgkin's disease.  The primary 
discharge diagnosis was anal sphincter incontinence.  

A November 1983 office note from Dr. P.T.T. reflected that 
the veteran appeared to do well postoperatively and the 
perineum had begun to heal.  The Board notes that some of the 
text on the right side of this record is missing.  Dr. P.T.T. 
wrote [The veteran] [missing text] "fitted with a six cc 
vaginal syringe cap as a dilator progressing to a 12 [missing 
text] ringe cap and will return for follow-up for further 
dilatation.  I suspect [missing text] the progressive 
constriction is related to the previous radiation therapy 
[missing text] we have about all of the size that we can 
achieve.  [Missing text] suggested that she use an enema to 
try to determine if she has sphincter [missing text] inence 
prior to closure of the colostomy."  
In a February 2005 statement, the veteran informed VA that he 
had no current treatment for Hodgkin's disease.  

In March 2005, the veteran had a VA examination in connection 
with his claim.  At this time, the claims file was reviewed 
but the only two medical records in the claims file related 
to his claim were the records dated in 1977 from Dr. R.P.G.  
The examiner described the treatment that the veteran had 
received for Hodgkin's disease and the gender surgeries.  
Physical examination revealed a somewhat decreased anal 
sphincter tone.  The diagnosis was no evidence of recurrence 
of the Hodgkin's disease, status post surgery and radiation 
therapy in 1977.  The veteran had a well healed surgical scar 
from exploratory/splenectomy surgery and an increased 
susceptibility to infections with encapsulated organism as 
residuals of treatment for the Hodgkin's disease.  The 
examiner stated that the veteran had some complications of 
the gender-reassignment surgery series, which were the cause 
of his rectal incontinence problems.  The examiner noted that 
it was documented in Dr. R.P.G.'s 1977 records that there 
were no problems with the bowel or bladder two months after 
the radiation therapy, and the problems began after the 
veteran had a couple of surgeries for gender reassignment in 
1982.  The examiner added that this was not a problem related 
to the Hodgkin's disease.  The examiner indicated that, 
although there would have been some friability of the rectal 
mucosa for a few weeks after radiation therapy, and likely 
some residual scar tissue in the pelvic area from the 
radiation, which could have made later surgeries a little 
more difficult, the examiner did not believe that 
complications of the gender re-assignment surgeries could in 
any way be said to be directly and proximately the result of 
the Hodgkin's disease or the treatment for it.  He noted that 
these type of complications of that type of surgery can and 
do occur without a history of radiation as well.  The 
examiner opined that there was less than a 50 percent 
probability that the veteran's partial rectal incontinence 
complication of gender-reassignment surgeries were attributed 
to his service-connected Hodgkin's disease.  

After the veteran submitted the treatment records pertaining 
to his gender reassignment surgeries that occurred in 1982 
and 1983, the veteran underwent another VA examination in 
June 2006.  The same VA examiner that performed the March 
2005 VA examination noted that he reviewed the veteran's 
claims file extensively.  The examiner again provided a 
detailed account of the veteran's Hodgkin's treatment and his 
gender surgeries.  The examiner commented that although the 
June 1982 record from U.V.H. listed irradiation of the 
veteran's right groin area for Hodgkin's as a possible 
etiology of the failed series of skin graphs, it was noted 
that U.V.H. felt at the time the skin graph failed because of 
a strep infection.  The examiner did not find any 
documentation of shielding of the perineal area only half of 
the time during the radiation treatment and the examiner 
indicated that it did not make sense to him and was unclear 
upon what evidence the surgeon based this statement.  The 
examiner referenced Dr. P.T.T.'s November 1983 statement, "I 
suspect the progressive restriction is related to the 
previous radiation treatment", and concluded that from a 
review of the surgeons' notes in the claims file, it appeared 
that the surgeons were considering outside factors which 
might decrease their culpability for surgical complications, 
but that this November 1983 statement was largely 
speculative.  

Upon physical examination, there was some laxity of the anal 
sphincter.  The diagnosis was long-term rectal incontinence 
secondary to complications of gender-reassignment surgeries.  
The examiner opined that the anal sphincter laxity and fecal 
incontinence were directly and proximately due to surgical 
complications of elective gender-reassignment surgery in the 
early 1980s and were not directly and proximately due to the 
veteran's service-connected Hodgkin's disease, which was 
successfully treated in 1977 with no recurrence of Hodgkin's 
disease.  The examiner concluded that if the veteran had not 
had the gender-reassignment surgeries, the veteran would not 
have the current rectal problems.  It was noted that 
rectovaginal fistulas and related problems were known risks 
of pelvic surgery, and to say that the veteran's gender-
reassignment surgical complications were attributable to the 
treatment for the Hodgkin's disease more than four years 
previously was speculative.  The examiner commented that what 
was known was that the veteran did not have bowel or bladder 
problems at the time of his radiation therapy or after the 
completion of the radiation therapy for the four year period 
which intervened until the veteran had the gender-
reassignment surgeries, and so residual pelvic conditions 
causative of the subsequent surgical complications were 
somewhat unlikely.  Therefore, the examiner opined that there 
was less than a 50 percent probability that the veteran's 
current rectal problems were directly and proximately due to 
his service-connected residuals of Hodgkin's disease.  


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a). 
 Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, regarding the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  
In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for rectal 
incontinence.  The more persuasive medical evidence of record 
does not show that rectal incontinence was proximately caused 
by or proximately aggravated by treatment for service-
connected Hodgkin's lymphoma.  Therefore, after careful 
consideration, the Board concludes that the veteran is not 
entitled to service connection for rectal incontinence.  

As an initial matter, the Board concludes that service 
connection is not warranted for rectal incontinence on a 
direct basis pursuant to 38 C.F.R. § 3.303.  The veteran's 
service medical records were absent for complaints, 
treatment, or diagnosis of rectal incontinence.  However, the 
veteran has not contended that service connection is 
warranted under 38 C.F.R. § 3.303; he instead argued that his 
rectal incontinence is secondary to the radiation treatment 
he received as a result of Hodgkin's lymphoma, for which he 
was service-connected in October 1994.  

In this regard, the veteran testified most recently during 
his September 2007 hearing that his medical problems from his 
gender surgeries including poor wound healing, tissue damage, 
development of a fistula, and rectal incontinence are related 
in some way to the radiation therapy he received to his 
pelvic area for treatment of the Hodgkin's disease.  

The Board begins by noting that service connection on a 
secondary basis under section 3.310(a) requires not just 
"any" relationship between the service-connected disease 
and another disease, but rather it requires that the 
relationship be "proximate."  38 C.F.R. § 3.310(a) (1996) 
("Disability which is proximately due to or the result of a 
service-connected disease or injury shall be 
service-connected.") (emphasis added).  The legal theory on 
which entitlement to service connection under 3.310(a) is 
based is one involving "proximate results."  38 C.F.R. 
§ 3.310(a) (1998).  Proximate is defined as "[c]losely 
related in space, time, or order."  WEBSTER'S II NEW COLLEGE 
DICTIONARY 892 (1995).  It means "[i]mmediate; nearest; 
direct, next in order."  BLACK'S LAW DICTIONARY 1103 (5th ed. 
1979).  "In its legal sense, closest in causal connection."  
Id.  In law, proximate cause is "that which in natural and 
continuous sequence unbroken by any new independent cause 
produces an event, and without which the injury would not 
have occurred."  BARRON'S LEGAL GUIDES LAW DICTIONARY 63 (1984) 
(emphasis added); see also BLACK'S at 1103 (noting under 
"proximate consequence or result" that "[a] mere 
possibility of the injury is not sufficient, where a 
reasonable man would not consider injury likely to result 
from the act as one of its ordinary and probable results." 
(emphasis added)).

Considering the above, the competent medical evidence of 
record does not indicate that the veteran's radiation 
treatment for Hodgkin's lymphoma is the proximate cause of 
his current rectal incontinence.  The VA examiner determined 
in March 2005 and again in June 2006, this time with the 
benefit of all of the available records pertaining to the 
veteran's radiation treatment for Hodgkin's disease and his 
gender surgeries, that there was less than a 50 percent 
probability that the veteran's current rectal incontinence 
was directly and proximately due to his service-connected 
Hodgkin's disease.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  The Board finds that the VA examiner's opinions 
were supported by the evidence of record.  In this regard, 
the examiner specifically referenced in both examination 
reports the October 1977 record from Dr. R.P.G. which noted 
that the veteran did not have bowel or bladder problems 
following the radiation treatment for his Hodgkin's disease.  
In fact, the examiner noted that the evidence showed that the 
veteran did not develop problems until after his gender 
surgeries in 1982.  The June 1982 U.V.H. record also supports 
this conclusion as a rectovaginal fistula was not noted to 
have developed until six weeks after the veteran's most 
recent operation for gender reassignment.  

Further, in the June 2006 opinion, the examiner specifically 
referenced the June 1982 record from U.V.H., in which the 
surgeon thought the failure of the skin graph was secondary 
to a strep infection.  Moreover, the VA examiner noted that 
although irradiation of the veteran's right groin area for 
Hodgkin's was a listed as a possible etiology of the failed 
series of skin graphs, it was unclear upon what evidence the 
surgeon based this statement.  Neither the VA examiner nor 
the Board could find documentation that the veteran's 
perineal area was shielded only half the time during the 
radiation treatment for Hodgkin's disease.  As such, it is 
unclear at best from the evidence of record whether radiation 
caused the skin graphs to fail.  See Bloom, 12 Vet. App. at 
187; Black, 5 Vet. App. at 180; Knightly, 6 Vet. App. 200; 
and Miller, 11 Vet. App. at 348.

Importantly, the examiner found Dr. P.T.T.'s November 1983 
statement to be speculative and felt the radiation treatment 
was offered as a rationale to decrease the surgeons' 
culpability for the surgical complications of the gender 
surgeries.  The Board notes that Dr. P.T.T.'s November 1983 
statement is partly missing and therefore it is unknown 
exactly what this record states.  However, Dr. P.T.T. did not 
conclude that radiation therapy was the proximate cause of 
the veteran's rectal incontinence.  In fact, the record 
appears to reflect that it was unknown if the veteran had 
sphincter incontinence at the time as he was instructed to 
use an enema to determine this.  

Additionally, the Board finds it significant that although 
the VA examiner opined in March 2005 that there would have 
been some friability of the rectal mucosa for a few weeks 
after radiation therapy, and likely some residual scar tissue 
in the pelvic area from the radiation, which could have made 
later surgeries a little more difficult, the examiner did not 
believe that complications of the gender re-assignment 
surgeries could in any way be said to be directly and 
proximately the result of the Hodgkin's disease or the 
treatment for it.  He noted that these type of complications 
of that type of surgery can and do occur without a history of 
radiation as well.  The examiner opined that there was less 
than a 50 percent probability that the veteran's partial 
rectal incontinence complication of gender-reassignment 
surgeries were attributed to his service-connected Hodgkin's 
disease.  The Board finds the VA examiner's opinion more 
persuasive than Dr. P.T.T.'s November 1983 statements because 
he based his opinion on all available evidence of record.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 
Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record).  The available medical records do not 
show that Dr. P.T.T. reviewed the veteran's radiation 
treatment records when commenting on the impact of radiation 
on the gender surgery complications.  Thus, the more 
persuasive medical evidence of record does not reveal that 
treatment for service-connected Hodgkin's disease was the 
"[i]mmediate; nearest; direct, next in order" or "closest 
in causal connection."  BLACK'S LAW DICTIONARY 1103 (5th ed. 
1979).  Further, the VA examiner noted in the March 2005 
opinion that complications from gender reassignment surgeries 
can and do occur without a history of radiation exposure.  As 
such, the Board attaches more probative weight to the VA 
examiner's conclusions.  

The Board notes that although the veteran sincerely believes 
that the treatment for Hodgkin's disease caused his rectal 
incontinence, he, as a layperson, is not qualified to render 
a medical opinion as to etiology or diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In conclusion, the more persuasive medical evidence does not 
show that the veteran's rectal incontinence was proximately 
caused by or was proximately aggravated by the treatment for 
his service-connected Hodgkin's disease.  38 C.F.R. 
§ 3.310(a) (2006), Allen, 7 Vet. App. at 448.  Further, the 
Board concludes that the veteran's claim of entitlement to 
service connection for rectal incontinence is not warranted 
on a direct basis pursuant to 38 C.F.R. § 3.303, as there 
were no findings of such in service nor was there a medical 
nexus.  As such, service connection must be denied.  
38 C.F.R. § 3.303, 3.310(a)(2006).  




ORDER

Entitlement to service connection for rectal incontinence 
secondary to treatment for service connected Hodgkin's 
lymphoma is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


